Title: Ralph Randolph Gurley to James Madison, 12 February 1833
From: Gurley, Ralph Randolph
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Office of the Col Society Washington
                                
                                Feb. 12th 1833
                            
                        
                        I have the honour & pleasure to inform you, that you were unanimously elected to the office of
                            President of the American Colonization Society, (so lately vacated by the decease of the Ven. Charles Carroll of
                            Carrolton) at the recent annual meeting of the Members of this Institution. With profound respect & esteem
                            Honoured Sir Your faithful & obt st
                        
                            
                                R R Gurley
                            
                        Secretary
                    